Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/15/21 has been entered.

Claim Status
2.	Claims 1, 3, 8, 10, 12, 17, and 19 have currently been amended.

Response to Arguments
3.	The applicant’s arguments filed 9/23/2021 have been taken into consideration, but are moot in view of new grounds of rejection.
A.	The previous rejection under 35 USC 112 has been withdrawn in light of the current claim amendments.

disclosed on pg. 3 of the remarks segment) that Avni et al fails to teach or suggest a common interface to which multiple different controllers are tied:
According to fig. 11 and par [0049] of the applicant’s specification discloses that the common interface may be implemented as a physical authentication interface containing a GUI, RFID badge authentication interface, or fingerprint ID device, that are tied to the plurality of controllers (which par [0003] of the applicant’s specification discloses are entities configured to authenticate users for control of the locking element used to lock/unlock the securable resources). The applicant’s argument has been taken into consideration; however, in light of the newly amended claim language, prior art reference Main-Reade et al (US 2018/0321661) has been cited, which (according to par [0031], lines 1-5 & fig. 1, ‘12 of Main-Reade et al) further teaches a human user interface (HMI) (e.g., "common interface”) to which multiple different controllers are connected (e.g., "to which multiple different controllers are tied"), for unlocking an electronic lock, to implement authentication at a GUI/screen prompt (e.g., OS level authentication).

C.	In response to the applicant’s argument (disclosed on pg. 3-4 of the remarks segment) that Avni et al fails to teach or suggest the locking element comprising a locking feature which is rotatable at the exterior of the securable resource by and actuator output shaft to rotate into engagement with or to rotate toward disengagement from the pocket:
See par [0072] of Main-Reade et al, “shaft may rotate”.
 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be 

5.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/524,716, hereinafter ‘716, further in view of Staton et al (US 9,785,250), hereinafter ‘250. 
Although the claims at issue or not identical, they are not patentably distinct from each other because the instant application, hereinafter ‘751, and ‘716 contain the exact same elements except for a physical authentication interface configured to enable or disable a capability of the controller to perform the OS level authentication. In this instance, the examiner maintains that it would have been obvious to one of ordinary skill in the art to include a physical authentication interface configured to enable or disable a capability of the controller to perform the OS level authentication (as disclosed in claims 1, 10, and 19 of ‘716) to cause the ‘751 to perform the step of allowing the controller (disclosed by ‘751) to perform the OS level control of the locking elements an to authorize users and authenticate the users (as disclosed in independent claims 1, 10, and 19 of ‘716) because an interface/medium/ etc. would be required to instruct (e.g., enable/disable) the controller to perform the authentication and authorization performed in ‘751 in the same manner as ‘716.     
Claims 1-19 are also not patentably distinct from each other because the instant application, hereinafter ‘751 and ‘716 contain the exact same elements except for the additional controllers claim in ‘751. In this instance, the examiner maintains that it would have been as disclosed in claims 1, 10, and 19 of ‘751) within the claim language taught by ‘716, to cause ‘716 to perform the step of allowing the controller (disclosed by ‘716) to perform the OS level control of the locking elements an to authorize users and authenticate the users, using the plurality of independent, additional controllers (as disclosed in independent claims 1, 10, and 19 of ‘751), as opposed to the single controller (taught by ‘716) because each additional control (when incorporated into the teachings of ‘716) would cause ‘716, with the motivation of more efficiently determining if a user is permitted to successfully authenticate or reject each request to unlock the locked physical device in a more timely manner, as the plurality of controllers would facilitate for faster processing and determining authentication of each unlock request (which would result in a locking/unlocking using two separate controllers, as disclosed in col. 4, lines 37-42 of ‘250).     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/524,729, hereinafter ‘729, further in view of Staton et al (US 9,785,250), hereinafter ‘250. 
Although the claims at issue or not identical, they are not patentably distinct from each other because the instant application, hereinafter ‘751 and ‘729 contain the exact same elements except for the additional controllers claim in ‘751. In this instance, the examiner maintains that it would have been obvious to one of ordinary skill in the art to include the additional controllers to perform the OS level authentication (as disclosed in claims 1, 10, and 19 of ‘751) within the disclosed by ‘729) to perform the OS level control of the locking elements an to authorize users and authenticate the users, using the plurality of independent, additional controllers (as disclosed in independent claims 1, 10, and 19 of ‘751), as opposed to the single controller (taught by ‘729) because each additional control (when incorporated into the teachings of ‘729) would cause ‘729, with the motivation of more efficiently determining if a user is permitted to successfully authenticate or reject each request to unlock the locked physical device in a more timely manner, as the plurality of controllers would facilitate for faster processing and determining authentication of each unlock request (which would result in a locking/unlocking using two separate controllers, as disclosed in col. 4, lines 37-42 of ‘250).     
Claims 1-19 are also not patentably distinct from each other because the instant application, hereinafter ‘751 and ‘729 contain the exact same elements except for the additional controllers claim in ‘751. In this instance, the examiner maintains that it would have been obvious to one of ordinary skill in the art to include the additional controllers to perform the OS level authentication (as disclosed in claims 1, 10, and 19 of ‘751) within the claim language taught by ‘729, to cause ‘729 to perform the step of allowing the controller (disclosed by ‘716) to perform the OS level control of the locking elements an to authorize users and authenticate the users, using the plurality of independent, additional controllers (as disclosed in independent claims 1, 10, and 19 of ‘751), as opposed to the single controller (taught by ‘729) because each additional control (when incorporated into the teachings of ‘729) would cause ‘729, with the motivation of more efficiently determining if a user is permitted to successfully authenticate or reject each request to unlock the locked physical device in a more timely manner, as the plurality of controllers would facilitate for faster processing and determining authentication of each which would result in a locking/unlocking using two separate controllers, as disclosed in col. 4, lines 37-42 of ‘250).     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/524,753, hereinafter ‘753, further in view of Staton et al (US 9,785,250), hereinafter ‘250.
Although the claims at issue or not identical, they are not patentably distinct from each other because the instant application, hereinafter ‘751 and ‘753 contain the exact same elements except for except for the additional controllers claim in ‘751. In this instance, the examiner maintains that it would have been obvious to one of ordinary skill in the art to include the common interface and additional controllers to perform the OS level authentication (as disclosed in claims 1, 10, and 19 of ‘751) within the claim language taught by ‘753, to cause ‘753 to perform the step of allowing the controller (disclosed by ‘753) to perform the OS level control of the locking elements an to authorize users and authenticate the users, using the plurality of independent, additional controllers (as disclosed in independent claims 1, 10, and 19 of ‘751), as opposed to the single controller (taught by ‘753 because each additional control (when incorporated into the teachings of ‘753) would cause the embodiment of ‘753 to successfully authenticate or reject each request to unlock the locked physical device in a more timely manner, as the plurality of controllers would facilitate for faster processing and determining authentication of each unlock request.     
Claims 1-19 are also not patentably distinct from each other because the instant application, hereinafter ‘751 and ‘753 contain the exact same elements except for the additional controllers claim in ‘751. In this instance, the examiner maintains that it would have been obvious to one of ordinary skill in the art to include the additional controllers to perform the OS level authentication (as disclosed in claims 1, 10, and 19 of ‘751) within the claim language taught by ‘753, to cause ‘753 to perform the step of allowing the controller (disclosed by ‘753) to perform the OS level control of the locking elements an to authorize users and authenticate the users, using the plurality of independent, additional controllers (as disclosed in independent claims 1, 10, and 19 of ‘751), as opposed to the single controller (taught by ‘753) because each additional control (when incorporated into the teachings of ‘753) would cause ‘753, with the motivation of more efficiently determining if a user is permitted to successfully authenticate or reject each request to unlock the locked physical device in a more timely manner, as the plurality of controllers would facilitate for faster processing and determining authentication of each unlock request (which would result in a locking/unlocking using two separate controllers, as disclosed in col. 4, lines 37-42 of ‘250).     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections – 35 USC 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective date of the 

9.	Claims 1, 3-7, 8-10, and 12-19 are rejected under 35 USC 103 as being unpatentable over Bittles et al (US 2014/0173685) in view of Marsden (US 9,230,380), further in view of Main-Reade et al (US 2018/0321661). 
Regarding claim 1, Bittles et al teaches a system (fig. 1), comprising: 
a securable resource (par [0008], lines 1-5, “device cabling with physical locks”); 
a locking element configured to assume a locked condition in which the securable resource is locked and an unlocked condition in which the securable resource is unlocked (par [0011], which discloses controlling physical locks that are configurable between locked and unlocked configurations); and
a first controller, which is receptive of an instruction to authorize users to unlock the securable resource (par [0008] and par [0011], which disclose a control unit issuing control signals for preventing and permitting modification of device cabling and unlocking a physical lock).
Marsden further teaches wherein the first controller performs operating system (OS) level control of the locking element and the corresponding locking elements of the additional securable resources in accordance with the instruction to authorize users and, in accordance with authentication of the users by the common interface (fig. 2-5B, col. 7, lines 20-35, col. 8, lines 65-67, which disclose providing authentication of user using operating system instructions and applications, col. 1, lines 55-60, col. 2, lines 61-64 & col. 7, lines 22-30, which disclose authenticating access to a locked entity via instructions and authentication commands received by a user remotely from an access control mechanism controlling each locked device a user is attempting to gain access to).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result of providing an additional layer of security when requiring biometric authentication when attempting to access locked, remote/physical data (as disclosed by Marsden) in addition to and appended with the remote authorization checks performed by Bittles et al for access to data on each locked device.
Main-Reade et al further teaches the common interface (par [0031], lines 1-5 & fig. 1, 12, “human machine interface (HMI)”) to which the first controller and additional controllers (fig. 1, fig. 3, & par [0031], lines 3-20, which disclose the HMI communicating with controlling/monitoring modules, which may include a plurality of controllers), which respectively control corresponding locking elements of additional securable resources and which are independent from the first controller and one another, are tied (fig. 1, ‘14, ’22, &’29 and par [0042], lines 8-15, which disclose a the controlling modules being connected to performing unlocking/locking of an electronic lock upon receiving a request to lock/unlock an entity), and wherein:
the common interface authenticates the users for unlocking the securable resource and for unlocking the additional securable resources (par [0051], lines 11-23 & par [0054], lines 20-25, which disclose the HMI being implemented as a touch screen for granting authentication to actuate the electronic locks).
 the remote device locking/unlocking authentication and electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result of improving upon reducing the amount of time spent and latency caused by unauthorized operators attempting authentication by verifying that the requesting operator is generally permitted to access the industrial automation equipment before decrementing or changing the operating condition (as disclosed in par [0127] of Main-Reade et al).
Regarding claim 3, Marsden further teaches wherein:
 the securable resource comprises a server and features of the server (fig. 1-2, ‘100, ‘110, ‘300, ‘400, col. 4, lines 50-55& col. 6, lines 13-15), wherein:
the features of the server comprise a data communication cable (fig. 1-2, ‘100, ‘110, ‘300, ‘400, col. 4, lines 50-55& col. 6, lines 13-15, which disclose a server cabinet locking system including power cables for receiving power from controller, ‘400).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 1.
Main-Reade et al further teaches the data communication cable comprising a pocket at an exterior of the securable resource (par [0067]), and 
par [0072], “shaft may rotate”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the embodiment of Main-Reade et al within the remote device locking/unlocking authentication and electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result disclosed regarding claim 1.
Regarding claim 4, Bittles et al teaches wherein the instruction to authorize users is received from an external communication (par [0057], lines 10-15, “remote computer or server”). 
Regarding claim 5, Marsden further teaches wherein the instruction to authorize users is received via one or more of an access control system or service (ACSS) interface (col. 1, lines 60-63, “access control and access monitoring system”) and a change mode (CHMOD) interface. 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 1.
Regarding claim 6, Bittles et al teaches wherein the instruction to authorize users is one or more of time sensitive and condition dependent (par [0027], which discloses granting permission based on several factors). 
Regarding claim 7, Bittles et al teaches wherein the controller is configured to perform OS level control of the locking element by causing the locking element to assume the unlocked condition (par [0041], “to an unlocked configuration”) in accordance with a requesting user being authorized by the instruction to authorize users and authenticated by the OS level authentication (par [0029], lines 10-20, “authorized by….”).
Regarding claim 8, Main-Reade et al teaches wherein the common interface comprises:
 a graphical user interface (par [0054], lines 15-20, “operator interface may be characterized as the HMI”); and 
a physical authentication interface to physically authenticate the users for the unlocking of the securable resource and for the unlocking of the additional securable resources (par [0035], [par [0036], lines 1-5, par [0086], lines 18-26 and fig. 5-6 and fig. 12-13, which discloses a computing device (e.g., "physical authentication interface”) utilized for enabling/disabling a controller (e.g., "physical authentication interface that enables or disables a capability of a controller"), for unlocking an electronic lock, to implement authentication (e.g., OS level authentication)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the embodiment of Main-Reade et al within the remote device locking/unlocking authentication and electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result disclosed regarding claim 1.

Regarding claim 9, Marsden further teaches wherein the physical authentication interface comprises an RFID badge authentication interface (col. 6, lines 40-42, “RFID card reader”) and a fingerprint identification device (col. 1, lines 60-63, “fingerprint or retinal scan”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 1.
Regarding claim 10, Bittles et al teaches a system (fig. 1), comprising: 
securable resources (par [0008], lines 1-5, “device cabling with physical locks”); 
locking elements configured to assume locked conditions in which corresponding ones of the securable resources are locked and unlocked conditions in which the securable resources unlocked (par [0011], “locked and unlocked configurations”); 
a controller, which is receptive of an instruction to authorize users to unlock one or more of the securable resources (par [0008] and par [0011], which disclose a control unit issuing control signals for preventing and permitting modification of device cabling and unlocking a physical lock), and 
a physical authentication interface configured to enable or disable a capability of the controller to perform the OS level authentication (par [0032] and [0034], which discloses a cable modification control unit for deciding whether or not to grant or deny authorization to lock/unlock a physical lock or make cabling changes).
Marsden further teaches performing operating system (OS) level control of the locking element and the corresponding locking elements of the additional securable resources in accordance with the instruction to authorize users and, in accordance with authentication of the users by the common interface (fig. 2-5B, col. 7, lines 20-35, col. 8, lines 65-67, which disclose providing authentication of user using operating system instructions and applications, col. 1, lines 55-60, col. 2, lines 61-64 & col. 7, lines 22-30, which disclose authenticating access to a locked entity via instructions and authentication commands received by a user remotely from an access control mechanism controlling each locked device a user is attempting to gain access to).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result of providing an additional layer of security when requiring biometric authentication when attempting to access locked, remote/physical data (as disclosed by Marsden) in addition to and appended with the remote authorization checks performed by Bittles et al for access to data on each locked device.
Main-Reade et al further teaches the common interface (par [0031], lines 1-5 & fig. 1, 12, “human machine interface (HMI)”) to which the first controller and additional controllers (fig. 1, fig. 3, & par [0031], lines 3-20, which disclose the HMI communicating with controlling/monitoring modules, which may include a plurality of controllers), which respectively control corresponding locking elements of additional securable resources and which are independent from the first controller and one another, are tied (fig. 1, ‘14, ’22, &’29 and par [0042], lines 8-15, which disclose a the controlling modules being connected to performing unlocking/locking of an electronic lock upon receiving a request to lock/unlock an entity), and wherein:
the common interface authenticates the users for unlocking the securable resource and for unlocking the additional securable resources (par [0051], lines 11-23 & par [0054], lines 20-25, which disclose the HMI being implemented as a touch screen for granting authentication to actuate the electronic locks).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Main-Reade et al within the remote device locking/unlocking authentication and electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result of improving upon reducing the amount of time spent and latency caused by unauthorized operators attempting authentication by verifying that the requesting operator is generally permitted to access the industrial automation equipment before decrementing or changing the operating condition (as disclosed in par [0127] of Main-Reade et al).
Regarding claim 12, Main-Reade et al teaches wherein the common interface comprises:
 a graphical user interface (par [0054], lines 15-20, “operator interface may be characterized as the HMI”); and 
a physical authentication interface to physically authenticate the users for the unlocking of the securable resource and for the unlocking of the additional securable resources (par [0035], [par [0036], lines 1-5, par [0086], lines 18-26 and fig. 5-6 and fig. 12-13, which discloses a computing device (e.g., "physical authentication interface”) utilized for enabling/disabling a controller (e.g., "physical authentication interface that enables or disables a capability of a controller"), for unlocking an electronic lock, to implement authentication (e.g., OS level authentication)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the embodiment of Main-Reade et al within the remote device locking/unlocking authentication and electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result disclosed regarding claim 11.
Main-Reade et al further teaches the data communication cable comprising a pocket at an exterior of the securable resource (par [0067]), and 
the locking element comprising a locking feature which is rotatable at the exterior of the securable resource by an actuator output shaft to rotate into engagement with or to rotate toward disengagement from the pocket (par [0072], “shaft may rotate”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the embodiment of Main-Reade et al within the remote device locking/unlocking authentication and electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result disclosed regarding claim 10.
Regarding claim 13, Bittles et al teaches wherein the instruction to authorize users is received from an external communication (par [0057], lines 10-15, “remote computer or server”). 
Regarding claim 14, Marsden further teaches wherein the instruction to authorize users is received via one or more of an access control system or service (ACSS) interface (col. 1, lines 60-63, “access control and access monitoring system”) and a change mode (CHMOD) interface. 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 10.
Regarding claim 15, Bittles et al teaches wherein the instruction to authorize users is one or more of time sensitive and condition dependent (par [0027], which discloses granting permission based on several factors). 
Regarding claim 16, Bittles et al teaches wherein the controller is configured to perform OS level control of the locking element by causing the locking element to assume the unlocked conditions (par [0041], “to an unlocked configuration”) in accordance with a requesting user being authorized by the instruction to authorize users and authenticated by the OS level authentication (par [0029], lines 10-20, “authorized by….”)
Regarding claim 17, Main-Reade et al teaches wherein the common interface comprises:
 a graphical user interface (par [0054], lines 15-20, “operator interface may be characterized as the HMI”); and 
a physical authentication interface to physically authenticate the users for the unlocking of the securable resource and for the unlocking of the additional securable resources (par [0035], [par [0036], lines 1-5, par [0086], lines 18-26 and fig. 5-6 and fig. 12-13, which discloses a computing device (e.g., "physical authentication interface”) utilized for enabling/disabling a controller (e.g., "physical authentication interface that enables or disables a capability of a controller"), for unlocking an electronic lock, to implement authentication (e.g., OS level authentication)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the embodiment of Main-Reade et al within the remote device locking/unlocking authentication and electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result disclosed regarding claim 10.
Regarding claim 18, Marsden further teaches wherein the physical authentication interface comprises one or more of an RFID badge authentication interface (col. 6, lines 40-42, “RFID card reader”) and a fingerprint identification device (col. 1, lines 60-63, “fingerprint or retinal scan”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 17.

Regarding claim 19, Bittles et al teaches a method of operating a system (fig. 1), the method comprising: 
controlling the locking elements to assume locked conditions whereby corresponding ones of the securable resources are locked by the locking elements (par [0008], lines 1-5, “device cabling with physical locks” & par [0011], “locked configurations”);
par [0008] and par [0011], which disclose a control unit issuing control signals for preventing and permitting modification of device cabling and unlocking a physical lock), 
receiving a request from a user to unlock and thereby gain access to one or more of the securable resources (par [0029], lines 1-5, “user associated with the request”); and
determining whether the user is authorized to unlock and thereby gain access to the one or more of the securable resources associated with the request (par [0032] and [0034], which discloses a cable modification control unit for deciding whether or not to grant or deny authorization to lock/unlock a physical lock or make cabling changes).
Marsden further teaches performing OS level control of the corresponding locking elements in accordance with the user being determined to be authorized and in accordance with the indication of the authentication of the user being received (col. 1, lines 55-60, col. 2, lines 61-64 & col. 7, lines 22-30, which disclose authenticating access to a locked entity via instructions and authentication commands received by a user remotely from an access control mechanism controlling each locked device a user is attempting to gain access to).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result of providing an additional layer of security when requiring biometric authentication when attempting to access locked, remote/physical data (as disclosed by Marsden) in addition to and appended with the remote authorization checks performed by Bittles et al for access to data on each locked device.
Main-Reade et al further teaches tying a common interface (par [0031], lines 1-5 & fig. 1, 12, “human machine interface (HMI)”) to multiple independent controllers (fig. 1, fig. 3, & par [0031], lines 3-20, which disclose the HMI communicating with controlling/monitoring modules, which may include a plurality of controllers), of locking elements of multiple securable (fig. 1, ‘14, ’22, &’29 and par [0042], lines 8-15, which disclose a the controlling modules being connected to performing unlocking/locking of an electronic lock upon receiving a request to lock/unlock an entity); and
receiving an indication of authentication of the user from the common interface, which is tied to the multiple independent controllers of the locking elements of the multiple securable resources (par [0051], lines 11-23 & par [0054], lines 20-25, which disclose the HMI, which is connected to the plurality of controlling entities, being implemented as a touch screen for granting authentication to actuate the electronic locks).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Main-Reade et al within the remote device locking/unlocking authentication and electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result of improving upon reducing the amount of time spent and latency caused by unauthorized operators attempting authentication by verifying that the requesting operator is generally permitted to access the industrial automation equipment before decrementing or changing the operating condition (as disclosed in par [0127] of Main-Reade et al).
Claims 2 and 11 are rejected under 35 USC 103 as being unpatentable over Bittles et al (US 2014/0173685) in view of Marsden (US 9,230,380), in view of Main-Reade et al (US 2018/0321661), further in view of Odom et al (US 9,628,473). 
	Regarding claim 2, Odom et al further teaches wherein the securable resource comprises separate interiors of a safe (col. 7, lines 13-28, “data is secured inside a vault” & col. 8, lines 22-30, “unlock the vault”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the embodiment of Odom et al within the remote device locking/unlocking authentication and electronic device modification and locking systems of Bittles et al, Marsden, and Main-Reade et al would provide the predictive result of improving upon preventing an unauthorized party from accessing secure data stored in a physically locked environment when implementing the random generation of port numbers, via a data server, corresponding to locations of secured data that have been requested (disclosed in col. 32, lines 45-62 of Odom et al) in order to further prevent an unauthorized party with ill intentions from accessing the secure data, even if the party was to discover a previously opened port in which the secure data was stored.
Regarding claim 11, Odom et al further teaches wherein the securable resource comprises separate interiors of a safe (col. 7, lines 13-28, “data is secured inside a vault” & col. 8, lines 22-30, “unlock the vault”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the embodiment of Odom et al within the remote device disclosed in col. 32, lines 45-62 of Odom et al) in order to further prevent an unauthorized party with ill intentions from accessing the secure data, even if the party was to discover a previously opened port in which the secure data was stored.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Friday 9:30 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20211202